Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Though it is seen that the abbreviation “PMDA” is defined by applicants’ specification, its definition should be recited on first use in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(2011/0105636) in view of Cho et al.(8,691,883).
	Kim et al. discloses an aerogel comprising a cross-linked substituted or unsubstituted alkyl cellulose constituting a crosslinked cellulose ester as claimed (see paragraphs [0008], [0012], [0013], [0029], and [0030]).  Owing to the closeness of material make-ups and the corresponding pore structures, it is held that the absorption and adsorption capacities of claims 9 & 15-17 would have necessarily followed from the development of the products disclosed by Kim et al.
Kim et al. differs from the claims in that it does not specifically require that the aerogel comprising a cross-linked cellulose ester having a degree of substitution as claimed or that the aerogel has a bulk density as claimed.  However, Cho et al. discloses it to be known to utilize acetate substituted cellulose esters (cellulose acetate) as claimed in making aerogel foam composites having a density within the recited range for purposes of achieving products having good strength effects (see Column 1 lines 36-43 and 57 et seq, column 7 lines 27-41, column 8 lines 8-23, column 9 lines 13-17). Accordingly, it would have been obvious for one having ordinary in the art at to have utilized the acetate substituted cellulose esters as the cellulose esters of Kim et al. for the purpose of achieving products having good strength effects in order to arrive at the products of applicant claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to degrees of acetate substitution it is held that it would have been obvious to have utilized ant degree of substitution within the combination of Cho et al. with Kim et al. for purposes of achieving acceptable product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Additionally, it is held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable degree of substitution of the crosslinked cellulose ester involves only routine skill in the art.  Further, as to densities, it would have been obvious for one having ordinary skill in the art to have developed any densities in forming the products of Kim et al., including the densities provided for by Cho et al., for the purpose of achieving acceptably developed products in order to arrive at the products of applicants’ claims, including claim 13, with the expectation of success in the absence of a showing of new or unexpected results.
Kim et al. differs from claim 14 in that the effects recited are not specified.  However, Kim et al. discloses overlapping porosities with those claimed (see claim 8 of Kim et al.). Accordingly, it would have been obvious for one having ordinary skill in the art to have developed products at any of the porosities provided for by Kim et al. for the purpose of achieving good insulative effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(2011/0105636) in view of Cho et al.(8,691,883) as applied to claims 1-3, 9 and 13-17 above, and further in view of Qin et al.(2009/0099541).
Kim et al. combined with Cho et al. differ from claims 4-8 in that though Kim et al. discloses crosslinking (paragraph [0030]) crosslinking agents as claimed are not particularly recited.  However, Qin et al. teaches that it is known in the art to crosslink carboxyalkyl substituted cellulose materials with crosslinkers inclusive of those claimed, including 1,2,4,5-benzenetetracarboxylic acid (PMDA), for purposes of achieving crosslinking effects (paragraphs [0162] –[0167]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have crosslinked the preparations of Kim et al. combined with Cho et al. using the crosslinking agents of Qin et al. for the purpose of achieving acceptable crosslinking effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(2011/0105636) in view of Cho et al.(8,691,883) as applied to claims 1-3, 9 and 13-17 above, and further in view of Gong et al.(2015/0114907)
Kim et al. combined with Cho et al. differ from claims 10-12 in that hydrophobic agents are not particularly employed.  However, Gong et al. teaches that it is known in the art to treat cross-linked cellulose aerogels with an organosilane surface modifier to render the aerogels superhydrophobic ([see Paragraph [0004]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the preparations of Kim et al. combined with Cho et al. in the manner provided for by Gong et al. for the purpose of producing a superhydrophobic aerogels in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thielemans et al. is cited for its disclosure of relevant aerogels in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/                Primary Examiner, Art Unit 1765